UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6086


STEPHEN BURKS,

                 Plaintiff - Appellant,

          v.

ERIC WILSON, Warden, CEO, sued in official capacity; FEDERAL
CORRECTIONAL COMPLEX, LOW; PETERSBURG, LOW, INC.,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:14-cv-00532-HEH)


Submitted:   May 28, 2015                  Decided:   July 28, 2015


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Burks, Appellant Pro Se. Jonathan Holland Hambrick,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Stephen Maurice Burks appeals the district court’s order

dismissing    his   civil   complaint    for    lack   of     subject    matter

jurisdiction.       We    have   reviewed      the   record    and   find    no

reversible error.        Accordingly, we affirm the judgment of the

district court.      Burks v. Wilson, No. 3:14-cv-00532-HEH (E.D.

Va. Dec. 19, 2014).

     We dispense with oral argument because the facts and legal

contentions   are   adequately    presented     in   the    materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                     2